Citation Nr: 0505091	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in September 1990 with 
more than 20 years of active service.  He died in February 
1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas.  The veteran's claims file was transferred to 
the Houston, Texas, Regional Office (RO).  This case was most 
recently before the Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that the cause of the veteran's death 
was a result of exposure to radiation while participating in 
clean up operations while serving in Enewetak Atoll, Marshall 
Islands, in 1979.  A Report of Medical history dated in June 
1979 indicates that the veteran was being examined for the 
purpose of "RADIATION WORKER."

The Board observes that a February 2001 Board remand 
essentially directed that the veteran's claims file should be 
forwarded to the Under Secretary for Health for an opinion 
discussing the relationship between the veteran's fatal 
cancer and his military service.  The case was previously 
referred to the Under Secretary for Health, but was returned 
for additional development.  While the RO has made extensive 
efforts to obtain information regarding the nature of the 
veteran's exposure, the case was not returned for an opinion 
by the Under Secretary for Health regarding any relationship 
between exposure and the veteran's death. 
 
As a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with remand orders (Stegall 
v. West, 11 Vet. App. 268 (1998)), the Board finds that 
further development with respect to the issue on appeal in 
this case is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims file to the Under Secretary of 
Benefits for consideration in accordance 
with 38 C.F.R. § 3.311(c), including a 
request for an advisory medical opinion 
from the Under Secretary for Health.

2.  After the above development has been 
completed, and after giving the appellant 
an opportunity to supplement the record, 
the RO should review the case 
and ensure that all indicated actions are 
complete.  The RO should then re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


